                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

    SUPERIOR PERFORMERS, INC.            )
    d/b/a NATIONAL AGENTS                )
    ALLIANCE,                            )
                                         )
                     Plaintiff,          )
                                         )
              v.                         )       1:20-cv-00123
                                         )
    JASON J. THORNTON, DORIAN K.         )
    SAUNDERS, WILLIAM N. SAUNDERS,       )
    GLENN A. LAMB, SHONDEL A.            )
    FERGUSON, and SANSON GARZA,          )
                                         )
                     Defendants.         )

                       MEMORANDUM OPINION AND ORDER

THOMAS D. SCHROEDER, Chief District Judge.

        This case involves a dispute over the enforcement of non-

solicitation restrictions contained in independent contractors’

employment contracts.        Before the court is the second motion of

Plaintiff Superior Performers, Inc. (“Superior Performers”) for

default     judgment   against     the   remaining   Defendants,   Dorian   K.

Saunders (“D. Saunders”), William N. Saunders (“W. Saunders”),

Glenn A. Lamb, and Shondel A. Ferguson. 1             (Doc. 58.)     For the

reasons set forth below, the motion will be granted in part and

denied in part.

I.      BACKGROUND

        The facts alleged in the complaint, as relevant to the motion


1 All claims against Defendants Jason J. Thornton and Sanson Garza have
been voluntarily dismissed. (Docs. 47, 56.)




       Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 1 of 35
before the court, are as follows:

     Superior Performers is an Independent Marketing Organization

(“IMO”) that recruits and trains sales agents for various insurance

companies. (Doc. 28 ¶¶ 9, 10.) Defendants, through their business

relationships with Superior Performers, are each party to an Agent

Agreement with Superior Performers (“the agreement”).                   (Id. ¶ 18.)

The agreement contains various provisions that prohibit Defendants

from engaging in certain conduct, including the solicitation of

current    or    recent   Superior      Performers         agents      (“the      non-

solicitation     provision”).        (See   id.    ¶¶    20,    21.)      The     non-

solicitation     provision    provides      that        for    the     duration    of

Defendants’ professional relationships with Superior Performers

and for a period of two years following (or, if engaged for less

than one year, one year following) that

     the Independent Contractor shall not, directly or
     indirectly: (a) solicit for the provision of services or
     employment any Protected Person, (b) advise or recommend
     to any other person that they employ or solicit for
     provision of services any Protected Person, (c)
     encourage or advise such Protected Person to sever,
     discontinue or not renew any agreement or relationship
     to [Superior Performers] or its Affiliates, or (d)
     otherwise establish or seek to establish any business
     relationship with any such Protected Person relating to
     the sale of Life Insurance Products. “Protected Person”
     is any person who, at the time of the prohibited conduct
     . . . , is or was in the immediately preceding 12 months
     an employee or Agent of [Superior Performers] . . . .

(Doc. 36-1 at 30, ¶¶ 7.a., d.)          Other provisions of the contract

prohibit   the   disclosure     of   confidential        information      to    third


                                       2



    Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 2 of 35
parties or the use of such information by an agent for his own

benefit.       (Doc. 28 ¶ 21.)

       Based     on   information   from   publicly-available      insurance

licensing databases, Superior Performers alleges that Defendants

Lamb and Ferguson resigned from its employ in late December 2019

after being recruited to an IMO affiliated with Defendant Jason

Thornton.       (Id. ¶¶ 24-25.)     Around that same time, Lamb invited

Ferguson and certain other Superior Performers agents to attend a

recruitment meeting hosted by Thornton on behalf of his insurance

agency, Partners Life, Inc. (“Partners Life”).            (Id. ¶ 54.)

       On December 20, 2019, Superior Performers brought this action

in North Carolina state court.        (Doc. 1-1.)    On February 10, 2020,

following the dismissal of non-diverse parties and with the consent

of the remaining Defendants, Thornton removed the action to this

court. (Doc. 1.) Following removal, Defendants Lamb, D. Saunders,

W. Saunders, Ferguson, and Sanson Garza — at the time, proceeding

pro se — failed to answer or otherwise plead within the seven-day

limit of Federal Rule of Civil Procedure 81(c) and default was

entered against them on February 24, 2020.           (Docs. 12, 15.)

       After retaining counsel, Lamb, D. Saunders, W. Saunders, and

Ferguson moved to set aside entry of default.           (Doc. 30.)   Shortly

thereafter, Superior Performers moved for default judgment.             (Doc.

34.)     On October 13, 2020, this court granted Defendants’ motion

to set aside entry of default and denied Superior Performers’

                                       3



       Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 3 of 35
motion for default judgment. 2      (Doc. 48.)    Defendants were ordered

to file their responses to Superior Performers’ complaint within

twenty days of that order.        (Id. at 21.)    Defendants failed to do

so and, on November 25, 2020, default was again entered against

them.      (Doc. 53.)   Defendants have made no response to the entry

of default against them.          Superior Performers now moves, for a

second time, for default judgment against Lamb, D. Saunders, W.

Saunders, and Ferguson.         (Doc. 58.)       The motion is ready for

resolution.      (See Doc. 59.)

II.   ANALYSIS

      A.     Standard of Review

      After default has been entered under Rule 55(a) of the Federal

Rules of Civil Procedure, Rule 55(b)(2) authorizes the court to

enter default judgment against a properly served defendant who

fails to file a timely responsive pleading.            However, a clerk's

entry of default does not entitle a party to default judgment as

a matter of right.      See J&J Sports Prods., Inc. v. Romenski, 845

F. Supp. 2d 703, 705 (W.D.N.C. 2012).            Even where a “motion for

default judgment is unopposed, the court must exercise sound

judicial discretion to determine whether default judgment should

be entered.”      United States v. Williams, No. 1:17-cv-00278, 2017




2
 The court also denied Superior Performers’ unopposed motion for default
judgment against Garza for failure to sufficiently allege a cause of
action against him. (See Doc. 48.)

                                      4



      Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 4 of 35
WL 3700901, at *1 (M.D.N.C. Aug. 25, 2017) (internal quotation

marks omitted).

       Default is not considered “an absolute confession by the

defendant     of   his    liability      and   of   the   plaintiff's   right    to

recover.”      Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780

(4th Cir. 2001) (quoting Nishimatsu Constr. Co. v. Hous. Nat'l

Bank, 515 F.2d 1200, 1206 (5th Cir. 1975)).                 Rather, a defaulted

defendant is considered to have admitted the factual allegations

— but not the conclusions of law — contained in the complaint. 3

See Partington v. Am. Int'l Specialty Lines Ins. Co., 443 F.3d

334, 341 (4th Cir. 2006); Harris v. Blueridge Health Servs. Inc.,

388 F. Supp. 3d 633, 637 (M.D.N.C. 2019).                 Ultimately, the court

must    “determine       whether   the    well-pleaded     allegations   in     the

complaint support the relief sought.”               Romenski, 845 F. Supp. 2d

at 705.     In making this determination, courts in this circuit have

applied a standard similar to that applied in the context of

Federal Rule of Civil Procedure 12(b)(6). Silvers v. Iredell Cnty.

Dep't of Soc. Servs., 2016 WL 427953, at *5 (W.D.N.C. Feb. 3, 2016)

(collecting cases), aff'd, 669 F. App'x 182 (4th Cir. 2016); see

also Cannon v. Exum, 799 F.2d 751 (4th Cir. 1986) (“A party by his



3
  In construing the allegations of the complaint, the court may consider
documents incorporated by reference in or attached to the complaint.
See Robinson v. Ladd Furniture, Inc., 995 F.2d 1064 (4th Cir. 1993)
(“[T]he complaint includes any document which is attached to it as an
exhibit, or incorporated into it by reference.” (internal citations
omitted)).

                                          5



       Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 5 of 35
default, however, admits only the well pleaded allegations of fact.

He is not held to admit facts that are not well-pleaded or to admit

conclusions of law.” (emphasis in original) (internal quotation

marks omitted)).

      In order to impose default judgment, the moving party must

first show that the defaulted party was properly served.            Harris,

388 F. Supp. 3d at 637–38.          Second, the court must evaluate the

complaint to ensure that it states a legitimate cause of action.

See id.; see also Anderson v. Found. for Advancement, Educ. & Emp.

of Am. Indians, 155 F.3d 500, 506 (4th Cir. 1998) (holding that

the   district    court   erred   in   granting   default    judgment   where

plaintiff failed to state a claim).           “[I]f the court determines

that liability is established, the court must then determine the

appropriate amount of damages.         The court does not accept factual

allegations regarding damages as true, but rather must make an

independent determination regarding such allegations.”              Harris,

388 F. Supp. 3d at 638 (internal citation omitted).

      As Defendants have defaulted and elected not to respond to

the pending motion, the briefing on the issues before the court is

limited to that offered by Superior Performers.                 The court’s

analysis is further informed only by its independent research

necessary to the extent required to discharge its obligations under

the   standard    of   review     involving   a   default.     Given    these

constraints, caution should be exercised in attempting to draw

                                       6



      Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 6 of 35
conclusions beyond the limited facts of this case.

     B.     Service of Process

     Federal Rule of Civil Procedure 4(e)(1), which applies to

service upon individuals, permits service that “follow[s] state

law for serving a summons in an action brought in courts of general

jurisdiction in the state where the district court is located or

where service is made.” The relevant North Carolina statute allows

for service on an individual by, among other ways, “mailing a copy

of the summons and of the complaint, registered or certified mail,

return receipt requested, addressed to the party to be served, and

delivering to the addressee.”             N.C. Gen. Stat. § 1A-1, Rule

4(j)(1)(c).

     In this case, Superior Performers has provided evidence that

it properly served each Defendant.           Lamb was served a copy of the

civil summons and complaint via certified mail to his address in

Houston, Texas, return receipt requested, on December 23, 2019.

(Doc. 14-1.)      On that same day, Ferguson was also served via

certified mail, return receipt requested, to her address in Opeika,

Alabama.    (Doc. 14-4.)         Both D. Saunders and W. Saunders were

similarly served via certified mail at their address in St. Louis,

Missouri on December 24, 2019.            (Docs. 14-2, 14-3.)         On this

record,    it   appears   that    Superior    Performers   properly    served

Defendants.



                                      7



    Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 7 of 35
      C.    Liability

      To   obtain    a   default      judgment,        Superior   Performers     must

adequately    state      a    cause    of    action    against    each   Defendant.

Superior Performers brings four causes of action against each

Defendant: breach of contract, tortious interference with contract

and    business     relations,        unfair      trade   practices,     and    civil

conspiracy.     Each claim is addressed in turn.

            1. Breach of contract

      Under North Carolina law, the essential elements for a breach

of contract claim are the existence of a valid contract and a

breach of the terms of that contract.                  Eli Rsch., Inc. v. United

Commc'ns Grp., LLC, 312 F. Supp. 2d 748, 755 (M.D.N.C. 2004)

(citing Poor v. Hill, 530 S.E.2d 838, 843 (N.C. Ct. App. 2000)).

A valid contract requires an agreement based on a meeting of the

minds and sufficient consideration.                See Creech ex rel. Creech v.

Melnik, 556 S.E.2d 587, 591–92 (N.C. Ct. App. 2001).

      Here, Superior Performers has properly asserted the existence

of a contract between itself and each Defendant.                     (Doc. 28 § 18;

Doc. 36-1 at 1-19, 38-91.)                  The issue is, first, whether the

relevant    contractual        provisions        are   enforceable    and,     second,

whether Superior Performers has sufficiently alleged that each

Defendant breached the contract.

                    a.       Enforceability of the restrictive covenants

      The contractual provision at issue is a restrictive covenant,

                                             8



      Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 8 of 35
specifically        the    non-solicitation           provision         that    prohibits

Defendants from engaging in the recruitment of current and recent

Superior Performers agents.

       Under North Carolina law, restrictive covenants pursuant to

an employment agreement are carefully scrutinized. See Lab'y Corp.

of Am. Holdings v. Kearns, 84 F. Supp. 3d 447, 458 (M.D.N.C. 2015).

“To be enforceable under North Carolina law, a restrictive covenant

must    be   (1)    in    writing;   (2)    made      as   part    of    an    employment

agreement; (3) based on valuable consideration; (4) reasonable as

to   both    time    and    territory;      and      (5)   designed      to    protect   a

legitimate business interest of the employer.”                      Id. (citing Young

v. Mastrom, Inc., 392 S.E.2d 446, 448 (N.C. Ct. App. 1990)).                              A

covenant’s       restrictions    can       be   no    “wider      in    scope    than    is

necessary” to protect an employer's legitimate business interests.

Asheboro Paper & Packaging, Inc. v. Dickinson, 599 F. Supp. 2d

664, 671 (M.D.N.C. 2009) (quoting VisionAIR, Inc. v. James, 606

S.E.2d 359, 362 (N.C. Ct. App. 2004)).                 North Carolina courts have

found     that     non-solicitation        provisions        “are       generally   more

tailored and less onerous on employees’ ability to earn a living”

than similar non-competition provisions.                   Akzo Nobel Coatings Inc.

v. Rogers, No. 11 CVS 3013, 2011 WL 5316772, at *10 (N.C. Super.

Nov. 3, 2011); see Sandhills Home Care, L.L.C. v. Companion Home

Care-Unimed, Inc., No. 15 CVS 3329, 2016 WL 4164460, at *8 (N.C.

Super. Aug. 1, 2016) (business court) (citing United Lab'ys, Inc.

                                            9



       Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 9 of 35
v. Kuykendall, 370 S.E.2d 375, 385 (N.C. 1988)); NFH, Inc. v.

Troutman, No. 19 CVS 209, 2019 WL 5595166, at *12 (N.C. Super.

Oct. 29, 2019) (business court); see also Aeroflow Inc. v. Arias,

No. 11 CVS 1652, 2011 WL 2651567 (N.C. Super. July 5, 2011)

(business court) (finding provision to be unenforceable as a non-

compete    provision    but     enforceable     as     a   non-solicitation

provision).

     Here, the non-solicitation provision meets the requirements

for enforceability.     The Defendants’ agreements were in writing,

entered into as part of independent contractor agreements, and

based on valuable consideration in the form of mutual promises to

engage in a professional relationship.         The restriction period of

one to two years (depending on the length of the contractor’s

professional    relationship     with   Superior     Performers)      is   “well

within    the   range   that    North     Carolina    courts    have       deemed

reasonable.”    Superior Performers, Inc. v. Meaike, No. 1:13CV1149,

2014 WL 1412434, at *9 (M.D.N.C. Apr. 11, 2014) (hereinafter

“Meaike I”) (finding two-year restriction on solicitation to be

reasonable, citing Triangle Leasing Co. v. McMahon, 393 S.E.2d 854

(N.C. 1990) and Kennedy v. Kennedy, 584 S.E.2d 328 (N.C. Ct. App.

2003)).     Additionally,      territorial   restrictions      that    are    not

limited geographically but are instead employee-based – as are the

restrictions here – have been upheld so long as the overall effect

is reasonable.    See Kennedy, 584 S.E.2d at 335 (citing Precision

                                     10



   Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 10 of 35
Walls, Inc. v. Servie, 568 S.E.2d 267, 273-74 (N.C. Ct. App.

2002)).       Here,   because   the      relevant     restrictions      prevent

Defendants from recruiting only Superior Performers’ agents (or

individuals who were agents within the preceding twelve months)

for a period of one to two years following termination of their

professional relationship with Superior Performers, the overall

effect of these restrictions appears reasonable.               See Meaike I,

2014 WL 1412434, at *4, *9 (discussing nearly identical provisions

and finding provisions to be both temporally and geographically

reasonable, noting that the latter are reasonable because they are

employee-based). 4      These   restrictions        also    protect    Superior

Performers’    legitimate     business     interest    in    protecting     its

investment    in   training   its   agents,   safeguarding       its    current

employees’ relationships with its clients, and preventing former

employees from capitalizing on professional connections made by




4
  The Meaike I court also found that the language “or its Affiliates” in
the relevant provisions likely rendered them overly broad. See id. at
*10-11. However, the court determined that this language was separable.
Id. Although North Carolina courts apply a strict blue pencil approach,
“North Carolina courts may specifically enforce divisible or separable
sections of restrictive covenants while striking portions that are
unenforceable” to render a provision reasonable. Wells Fargo Ins. Servs.
USA, Inc. v. Link, 827 S.E.2d 458, 469-70 (N.C. 2019) (suggesting
language separated by the word “or” may be considered separable).
Ultimately, applying this blue pencil analysis, the Meaike I court
concluded that the provision, without the separable “or its Affiliates”
language, was reasonable and enforceable. 2014 WL 1412434 at *10-11.
Here, as in Meaike I, Superior Performers does not seek to enforce the
“or its Affiliates” language.


                                      11



    Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 11 of 35
virtue of their work with Superior Performers. 5        See    Kennedy, 584

S.E.2d at 335 (finding agreement that prevented defendant from

soliciting plaintiff’s “employees” for a period of three years

protected a legitimate business interest where employees “were a

valuable asset owned by plaintiff” and employees were an integral

part of the business); Aeroflow, 2011 WL 2651567, at *8 (finding

non-solicitation agreement applicable to “any customer, client,

patient, referral source, or contractor” who had done business

with plaintiff within one-year preceding defendant’s termination,

effective for one year following his termination, to be designed

to protect a legitimate business interest).

     As   such,    the    non-solicitation      provision     at   issue   is

enforceable.

                  b.     Contractual breaches

     Having concluded that the parties had enforceable contractual

agreements, it must be determined whether Superior Performers has

sufficiently   alleged     breaches   of   those   agreements.      Superior



5
  Although the use of the term “employees” in the non-solicitation
agreement is arguably broad, it is not evident that North Carolina courts
have taken issue with this term – or indeed, even addressed it – in the
context of similar non-solicitation agreements. See, e.g., Kennedy, 584
S.E.2d at 335 (concluding non-solicitation provision that prevented
defendant from soliciting “employees” of a dental practice to be
reasonable and tailored to a legitimate business interest); Precision
Walls, 568 S.E.2d at 269, 273 (finding non-competition agreement, which
included a non-solicitation provision applicable to “any Company
employee” to be enforceable). Insofar as this is not a contested issue
in the present case, the court looks no further than these cases to
permit enforcement on this record.

                                      12



    Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 12 of 35
Performers appears to make multiple allegations of breach.            First,

it claims that each Defendant violated the agreement by entering

into a business relationship with Thornton.               Second, it makes

specific allegations as to each Defendant.             These arguments are

addressed in turn.

                        i.     Relationships with Thornton

     Superior Performers first alleges that Defendants have each

formed prohibited business relationships with insurance carriers

affiliated with Thornton.        (See Doc. 28 ¶¶ 25, 31.)       As discussed

in this court’s prior opinion, however, on both the face of the

complaint and by the terms of the agreements, affiliating with

Thornton does not constitute a breach.           (See Doc. 48 at 15-16.)

According to the amended complaint, the agreements prohibit, among

other   items,   “the   establishment     of   any   business   relationship

related to the sale of life insurance products with any [Superior

Performers’] Agent.”         (Doc. 28 ¶ 20.)    Looking at the contracts

themselves, the non-solicitation provision prohibits the forming

of a business relationship with any “protected person,” defined as

an individual who “is or was in the immediately preceding 12 months

an employee or Agent of [Superior Performers].”           (See, e.g., Doc.

36-1 at 12, ¶ 7.d.)

     The   complaint     indicates     that    Thornton    terminated    his

professional relationship with Superior Performers in or around

2017 (see Doc. 28 ¶¶ 11, 13), while the earliest that any Defendant

                                     13



   Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 13 of 35
is alleged to have begun a business relationship with Thornton is

December 2019 (id. ¶ 25). 6 On the face of the complaint, Defendants

did not violate their agreements because Thornton was not an agent

of Superior Performers in December 2019.       Further, on the terms of

the contract itself, Defendants did not violate the agreement

because Thornton was not considered a “protected person” when the

business relationship allegedly began.         As a result, Defendants’

alleged relationships with Thornton are insufficient to state a

breach of contract.

                       ii.    Other breaches

     Superior   Performers     alleges    additional   actions   that     may

support a breach of contract claim.        In the amended complaint, it

broadly alleges that Defendants “breached their Agent Agreements

by [s]oliciting [Superior Performers]’[] Agents and by disclosing

and/or   otherwise    using   [Superior    Performers]’[]    confidential

information.”    (Doc. 28 ¶ 32.)    This is a conclusory statement of

fact that is not admitted as true in default.             The court must

therefore review the allegations made against each Defendant to

determine whether a plausible breach of contract claim has been

made.




6
  The complaint does not indicate the dates on which D. Saunders and W.
Saunders allegedly began their relationships with Thornton-affiliated
organizations.

                                    14



    Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 14 of 35
                            (a)   Lamb

     Superior Performers alleges that Lamb breached his contract

with Superior Performers by soliciting certain Superior Performers

agents, including Ferguson, Bryant Marshall, and Brian Likins.

(Doc. 28 ¶ 32.)       The complaint specifically alleges that “in

December 2019, Lamb invited . . . Likins and Defendant Ferguson to

attend a recruitment meeting hosted by Thornton . . . on behalf of

[his]   insurance   agency.” 7    (Id.   ¶   54.)      This   allegation   is

sufficient to state a breach of contract.

     According to the amended complaint, Lamb is party to an

agreement that prohibits, among other items, “the solicitation of

any Agent for the provision of services or employment; . . .

advising or recommending to any other person that they employ or

solicit for the engagement of the services of any Agent; [and]

encouraging any Agent to discontinue his or her relationship with”

Superior Performers.      (Doc. 28 ¶ 20.)           These prohibitions are

reflected in Lamb’s agreement with Superior Performers.           (See Doc.

36-1 at 48, ¶ 7.d.)         According to that agreement, Lamb was

prohibited from soliciting any individual who “is or was in the

immediately preceding 12 months an employee or Agent of [Superior

Performers]” for the duration of Lamb’s relationship with Superior


7
  Although Likins provided an affidavit that details this recruitment
effort in greater detail (see Doc. 35), the affidavit was neither
attached to nor incorporated by reference in the amended complaint (see
Doc. 28).   Accordingly, the court did not consider this affidavit in
determining Lamb’s liability.

                                    15



    Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 15 of 35
Performers       and   for      a    period       of    one   to   two    years       after    the

termination of that relationship.                       (Id. ¶¶ 7.a., 7.d.)

       Here, Superior Performers has adequately alleged that in

December     2019      –    the      same     month        that    Lamb       terminated       his

relationship with Superior Performers – Lamb attempted to recruit

multiple Superior Performers agents to other insurance carriers.

(Doc.   28   ¶    54.)          This    is    a    breach     of   the    non-solicitation

provision.       Superior Performers has thus plausibly pleaded that

Lamb breached the agreement and default judgment on that claim

will be rendered against him.

                                       (b)    D. Saunders and W. Saunders

       Superior Performers alleges that D. Saunders and W. Saunders

breached the non-solicitation provision by forming a prohibited

business relationship with one another, as well as with a third

individual, Angela Clark.                    (Id. ¶ 32.)           However, the amended

complaint    provides           no   context           regarding   the    nature       of     that

prohibited business relationship, nor does it provide any facts

supporting the existence of that relationship. The complaint fails

to even indicate when that relationship allegedly began.                                Rather,

this    allegation         is   a    conclusory          statement       of    fact    that    is

insufficient to support default judgment.                            Therefore, default

judgment on this claim against D. Saunders and W. Saunders is not

appropriate.



                                                  16



   Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 16 of 35
                               (c)     Ferguson

     Superior Performers alleges that Ferguson breached the non-

solicitation     provision     in    that    she    was   subject   to   Lamb’s

recruitment efforts. (Id.) It further alleges that Ferguson later

became involved in those efforts.            (Id. ¶ 53.)     However, Superior

Performers    has   pleaded    no    facts   to    support   this   allegation.

Instead, it has alleged only that Lamb invited Ferguson to attend

a recruitment meeting hosted by Thornton.             (Id. ¶ 54.)    There are

no allegations indicating that Ferguson herself engaged in any

improper     solicitation     beyond    Superior     Performers’     conclusory

allegation.    As a conclusory statement of fact, the allegation in

the amended complaint is insufficient to support a breach of

contract claim against Ferguson. 8

     Although not clearly stated by Superior Performers, Ferguson

may have breached the non-solicitation provision by forming a

prohibited business relationship with Lamb in that they both joined

the same insurance carrier after leaving Superior Performers.               The



8
  To the extent the allegation could be construed to indicate that
Ferguson was attempting to form a business relationship with Lamb, who
was a Superior Performers’ agent, Lamb had not officially joined
Thornton’s organization at the time of the meeting.       The complaint
alleges the date of the meeting as sometime in December 2019, but Lamb
was employed with Superior Performers until December 19, 2019 and didn’t
begin work with Thornton’s company until January 3, 2020.       (Doc. 28
¶¶ 25, 54.) Without more, this allegation does not support the inference
that Ferguson was aware that Lamb was planning to leave Superior
Performers for Thornton’s organization prior to the meeting, or that she
was otherwise attempting to form a business relationship with him by
attending the meeting.

                                        17



    Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 17 of 35
pleadings indicate that on January 3, 2020 — less than one month

after each resigned from Superior Performers — both Ferguson and

Lamb appeared to be licensed with the same Thornton-affiliated

insurance carrier.        (Doc. 28 ¶ 25.c.)        However, the amended

complaint contains no additional details that would support a

finding of breach, such as whether Ferguson and Lamb have direct

interactions as part of their individual relationships with the

new carrier or even what type of insurance product is sold by this

new carrier.      This threadbare allegation is therefore insufficient

to support the conclusion that Ferguson and Lamb have formed a

business relationship in violation of her contract.               The motion

for default judgment against Ferguson on this claim will be denied.

            2. Tortious interference       with   contract      and   business
               relations

      Superior Performers next brings claims for tortious interfere

with contract and business relations against each Defendant.

      North Carolina case law refers to tortious interference with

contract and tortious interference with business relations largely

interchangeably. Superior Performers, Inc. v. Phelps, 154 F. Supp.

3d   237,   248    (M.D.N.C.   2016).     The   elements   of    a    tortious

interference claim are (1) a valid contract between the plaintiff

and a third party, conferring rights on the plaintiff against the

third party; (2) the defendant knows of the contract; (3) the

defendant intentionally induces the third party not to perform;


                                     18



     Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 18 of 35
(4) the defendant acts without justification; (5) the interference

causes plaintiff actual damages.                  Eli Rsch., 312 F. Supp. 2d at

756 (citing Embree Constr. Grp., Inc. v. Rafcor, Inc., 411 S.E.2d

916, 924 (N.C. 1992)).

      Superior      Performers        alleges       that    “each      Defendant      has

interfered with [Superior Performers]’[] contractual and business

relationships” through “the Solicitation of [its] Agents and/or

employees.”        (Doc. 28 ¶ 40.)               These claims are identical to

Superior Performers’ breach of contract claims.                           As discussed

above, Superior Performers has failed to adequately allege that D.

Saunders,     W.     Saunders,       or     Ferguson       engaged     in    prohibited

solicitation.       Therefore, default judgment on this claim cannot be

rendered against them.

      Even if this cause of action was adequately pleaded as to all

Defendants,     this    claim       would   be    barred    by   the   economic       loss

doctrine.       The economic loss doctrine “prohibits recovery for

purely economic loss in tort, as such claims are instead governed

by   contract      law.”     Superior       Performers,      Inc.    v.     Meaike,    No.

1:13CV1149,     2014    WL       5819826,   at    *7    (M.D.N.C.    Nov.     10,   2014)

(hereinafter “Meaike II”) (quoting Lord v. Customized Consulting

Specialty,      Inc.,      643    S.E.2d    28,    30    (N.C.   Ct.      App.   2007)).

Therefore, “[o]rdinarily, a breach of contract does not give rise

to a tort action by the promisee against the promisor.”                      N.C. State

Ports Auth. v. Lloyd A. Fry Roofing Co., 240 S.E.2d 345, 350 (N.C.

                                            19



     Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 19 of 35
1978).      Rather,   tort   claims   are    limited      to    those     that   are

identifiable and distinct from the primary breach of contract

claim.   Broussard v. Meineke Discount Muffler Shops, Inc., 155

F.3d 331, 346-47 (4th Cir. 1998).

     Superior Performers’ tortious interference claims are based

on Defendants’ alleged solicitation of its agents. This same claim

underpins    Superior    Performers’        breach   of        contract    claims.

Accordingly, even if this claim were adequately pleaded, it would

be barred by the economic loss doctrine's prohibition against

claims that are not identifiable and distinct from the primary

breach of contract claims.       See also Meaike II, 2014 WL 5819826,

at *7; Akzo Nobel, 2011 WL 5316772, at *20–21 (finding that a

complaint lacked tort allegations sufficient to establish tortious

interference claims that could be considered distinct from the

primary breach of the restrictive covenants).                    The motion for

default judgment on this claim will therefore be denied.

            3. Unfair and deceptive trade practices

     Superior Performers next brings causes of action for common

law unfair competition and violations of North Carolina's Unfair

and Deceptive Trade Practices Act (“UDTPA”).

     The standard for violations of the UDTPA and common law unfair

competition are not “appreciably different.”               BellSouth Corp. v.

White Directory Publrs., Inc., 42 F. Supp. 2d 598, 615 (M.D.N.C.

1999) (citing Carolina Aniline & Extract Co., Inc. v. Ray, 20

                                      20



   Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 20 of 35
S.E.2d 59, 61–62 (N.C. 1942)).               The tort of common law unfair

competition   is    recognized     in    North   Carolina       “as   an   offense

committed in the context of competition between business rivals.”

Pan-Am. Prod. & Holdings, LLC v. R.T.G. Furniture Corp., 825 F.

Supp. 2d 664, 697 (M.D.N.C. 2011) (quoting Henderson v. U.S. Fid.

& Guar. Co., 488 S.E.2d 234, 239 (N.C. 1997)).                  “The gravamen of

unfair    competition      is    the    protection   of     a    business     from

misappropriation      of   its    commercial     advantage       earned    through

organization, skill, labor, and money.”            Henderson, 488 S.E.2d at

240.   To establish a violation of the UDTPA, a plaintiff must show

that (1) the defendant committed an unfair or deceptive act or

practice (2) that was in or affecting commerce and (3) proximately

caused injury.     Stack v. Abbott Lab’ys, Inc., 979 F. Supp. 2d 658,

666–67 (M.D.N.C. 2013) (citing Dalton v. Camp, 548 S.E.2d 704, 711

(N.C. 2001)).      “An act or practice is unfair ‘if it is immoral,

unethical, oppressive, unscrupulous, or substantially injurious to

consumers,’ and is deceptive ‘if it has the capacity or tendency

to deceive.’”      Id. (quoting Ace Chem. Corp. v. DSI Transp., Inc.,

446 S.E.2d 100, 106 (N.C. Ct. App. 1994)).            “The determination of

whether an act or practice is an unfair or deceptive practice that

violates [the UDTPA] is a question of law for the court.” Gray v.

N.C. Ins. Underwriting Ass’n, 529 S.E.2d 676, 681 (N.C. 2000).

       A “mere breach of contract, even if intentional,” is not

sufficient to sustain a claim under the UDTPA.                   Broussard, 155

                                        21



   Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 21 of 35
F.3d   at    347.       Rather,    a   showing    of   “substantial     aggravating

circumstances”          is   required.          Id.     North      Carolina     courts

“‘differentiate         between    contract     and    deceptive    trade     practice

claims,     and     relegate      claims   regarding        the   existence    of   an

agreement,        the    terms    contained      in    an    agreement,     and     the

interpretation of an agreement to the arena of contract law.’”

Id. (quoting Hageman v. Twin City Chrysler–Plymouth Inc., 681 F.

Supp. 303, 306–07 (M.D.N.C. 1988)).

       Here, as with the prior two claims, Superior Performers has

failed to allege, beyond conclusory statements of fact, that D.

Saunders, W. Saunders, or Ferguson engaged in conduct that would

constitute breaches of their agreements or other unfair trade

practices.        In relation to Lamb, Superior Performers has alleged

that he breached his contractual agreement.                       However, Superior

Performers has set out no substantial aggravating factor that would

elevate this breach of contract into a UDPTA or unfair competition

claim.      As such, Superior Performers’ motion for default judgment

on this claim will be denied as to each Defendant.

             4. Civil conspiracy

       Superior Performers lastly brings claims for civil conspiracy

against all Defendants and alleges that all Defendants, along with

Thornton, engaged in misconduct pursuant to a common scheme.

       “Under North Carolina law there is no cause of action for

civil conspiracy per se.” Delk v. ArvinMeritor, Inc., 179 F. Supp.

                                           22



   Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 22 of 35
2d 615, 628–29 (W.D.N.C. 2002).         Rather, a plaintiff can state a

claim for wrongful acts done in furtherance of a conspiracy which

caused it harm.   Id.    “This claim requires the showing of (1) an

agreement between two or more persons (2) to do a wrongful act,

(3) commission of some overt act by one member of the conspiracy

in furtherance of the objectives, and (4) damage to the [p]laintiff

as a result of the actions of the conspirators.”      Id.   “[L]iability

attaches as a result of the wrongful act committed, not the

agreement itself.”      Eli Rsch., 312 F. Supp. 2d at 763 (citing

Dickens v. Puryear, 276 S.E.2d 325, 337 (N.C. 1981)). Thus, “the

existence of an underlying tortious act is the key to establishing

a civil conspiracy,” id., and “liability attaches only if one of

the conspirators is liable for an underlying tort,” Riley v. Dow

Corning Corp., 767 F. Supp. 735, 740 (M.D.N.C. 1991).         Although a

civil conspiracy may be established by circumstantial evidence,

sufficient evidence of the agreement must exist “to create more

than a suspicion or conjecture.”     Dickens, 276 S.E.2d at 337.     “[A]

plaintiff cannot use the same facts to form both the basis for a

claim for conspiracy to commit certain torts and the basis for

claims based on the underlying tort.”         Jacobs Vehicle Sys., Inc.

v. Yang, No. 1:12CV00181, 2013 WL 4833058, at *11 (M.D.N.C. Sept.

10, 2013) (citing Norman v. Nash Johnson & Sons' Farms, Inc., 537

S.E.2d 248, 265 (N.C. Ct. App. 2000)).



                                   23



   Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 23 of 35
      The amended complaint charges that “the misconduct alleged

. . . was . . . the result of and pursuant to a common plan and

scheme among Defendants to harm [Superior Performers] and poach

[Superior      Performers]’[]    Agents,     employees,      clients,      and

business.”     (Doc. 28 ¶ 52.)     Superior Performers further alleges

that “Lamb agreed with Thornton to engage in specific recruiting

activities” and that “Ferguson similarly agreed with Lamb and

Thornton to engage in specific recruiting activities.” (Id. ¶ 53.)

In   support   of   these   allegations,    Superior   Performers   details

Lamb’s December 2019 recruiting efforts – the same allegations

that support its breach of contract claim against him. (Id. ¶ 54.)

Beyond these allegations, the complaint also shows that Lamb and

Ferguson were licensed with insurance carriers affiliated with

Thornton shortly after leaving Superior Performers.           (Id. ¶ 25.)

      These allegations are insufficient to support a claim of civil

conspiracy, as the allegations supporting the claim are largely

conclusory.      Indeed,    Superior    Performers   makes   no   allegation

regarding the actions of D. Saunders and W. Saunders whatsoever.

Instead, it relies on its generalized assertion that “Defendants”

engaged in a common plan and scheme in order to support its claim.

This is insufficient to state a civil conspiracy claim against

these Defendants.

      In relation to Lamb and Ferguson, the allegations are somewhat

more specific.      Superior Performers alleges that both agreed with

                                       24



     Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 24 of 35
Thornton to engage in “specific recruiting activities” targeted at

Superior Performers’ agents in violation of their contracts.                The

basis for this conspiracy claim, therefore, is Lamb’s breach of

contract. 9    However, in support of this claim, Superior Performers

details Lamb’s December 2019 recruitment efforts, the same facts

that underlie the breach of contract claim against him.              Superior

Performers cannot rely on the same facts to establish both the

underlying tort and the conspiracy to commit that tort, but rather

must make an additional showing to support the conspiracy claim. 10

See Jacobs Vehicle, 2013 WL 4833058, at *11.             The only other facts

that may be suggestive of a conspiracy between Ferguson, Lamb, and

Thornton      is   that   both   Ferguson   and   Lamb   were   licensed   with

insurance carriers affiliated with Thornton shortly after leaving

Superior Performers.        This fact alone, or even in conjunction with

Lamb’s December 2019 recruitment efforts, does not indicate a

conspiracy beyond mere suspicion and conjecture.             As such, default

judgment on this claim will be denied.

      D.      Remedy


9 As discussed supra, the pleadings do not sufficiently allege that
Ferguson breached the agreement.
10
   Further, it is an open question in North Carolina as to whether a
breach of contract can support a claim of civil conspiracy. Bennett v.
Bennett, No. 18 CVS 48, 2019 WL 1262472, at *11 n.8 (N.C. Super. Mar.
15, 2019) (business court); see also Krawiec v. Manly, No. 15 CVS 1927,
2016 WL 374734, at *13 (N.C. Super. Jan. 22, 2016) (suggesting that
breach of contract cannot serve as an underlying tort to support a civil
conspiracy claim), aff'd as modified and remanded, 811 S.E.2d 542 (N.C.
2018).

                                       25



     Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 25 of 35
       Having established that default judgment may be rendered on

the breach of contract claim against Lamb, the court must determine

the appropriate remedy.         Superior Performers has requested both a

permanent injunction and a grant of attorneys’ fees.                 (Doc. 59 at

11-16.)     Each is considered in turn.

               1. Permanent injunction

       Superior Performers asks that defaulting Defendants – which,

after consideration of the claims, is just Lamb – be permanently

enjoined        from   committing      further   violations     of     the     non-

solicitation provision of the agreement.              (Doc. 59 at 3.)        As the

court     has     already   concluded     that    Lamb   breached      the     non-

solicitation       provision,    the    issue    is   whether   an    injunction

prohibiting further such breaches is appropriate.

       A party seeking a permanent injunction must first demonstrate

success on the merits.         Mayor of Balt. v. Azar, 973 F.3d 258, 274

(4th Cir. 2020).       Once success has been demonstrated, to determine

whether to grant a permanent injunction, the court looks to the

following four factors: (1) that the plaintiff has suffered an

irreparable injury; (2) that remedies available at law, such as

monetary damages, are inadequate to compensate for that injury;

(3)    that,     considering    the    balance   of   hardships      between   the

plaintiff and defendant, a remedy in equity is warranted; and (4)

that the public interest would not be disserved by a permanent

injunction.       eBay Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391

                                         26



      Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 26 of 35
(2006).    The decision to grant or deny permanent injunctive relief

is an act of discretion by the court.                   Azar, 973 F.3d at 274.

Pursuant to Federal Rule of Civil Procedure 65, if the court

determines that permanent injunctive relief is appropriate, the

injunction      must     describe     with     reasonable    detail    the     acts

prohibited.        Senderra RX Partners, LLC v. Blue Cross Blue Shield

of N.C., No. 1:18-CV-871, 2019 WL 9633641, at *3 (M.D.N.C. May 7,

2019).    “Since an injunctive order prohibits conduct under threat

of   judicial      punishment,       basic    fairness    requires    that    those

enjoined receive explicit notice of precisely what conduct is

outlawed.”    Schmidt v. Lessard, 414 U.S. 473, 476 (1974).

       In this case, the grant of default judgment against Lamb for

breach of contract demonstrates success on the merits.                  As such,

the court must consider the four equitable factors identified by

the Supreme Court to determine the appropriateness of injunctive

relief.    First, Superior Performers has demonstrated that it will

suffer irreparable injury in the absence of a permanent injunction

as Lamb has solicited its agents as part of a competing business,

thus     causing     a   loss   of    business    and    undermining    Superior

Performers’ investment in its agents.             (See Doc. 36 ¶ 7.)         It also

appears that absent an injunction, Lamb may continue to solicit

Superior Performers agents and that an injunction is necessary to

enforce their agreement.         (See Doc. 60 (showing Lamb continues to

engage in recruiting and promotional efforts for Partners Life).)

                                         27



     Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 27 of 35
Second, monetary damages are inadequate to compensate for the

injury sustained because these damages are not calculable with

sufficient certainty.         See Meaike I, 2014 WL 1412434, at *14.         The

types of harm alleged – the loss of employees to a competing

business,   their     relationships        with   customers,      and   Superior

Performers’ investment in them – are intangible and difficult to

calculate mathematically, particularly in light of the future harm

Superior Performers may sustain from possible future breaches.

See JTH Tax, Inc. v. Boone, No. 2:09CV69, 2009 WL 10689518, at *6

(E.D. Va. May 7, 2009); Controversy Music v. Mason, No. 5:09-CV-

488-BR, 2010 WL 2607229, at *4 (E.D.N.C. June 24, 2010).                  Third,

in balancing the likelihood of harm to Superior Performers with

the harm to Lamb should an injunction be granted, it is clear that

the interest weighs in favor of Superior Performers.                    Lamb has

breached    and     may   continue    to    breach    the    non-solicitation

provisions of his agreement with Superior Performers. The issuance

of a permanent injunction merely requires Lamb to adhere to the

contractual provisions to which he is already bound.               Further, the

permanent injunction does not prevent Lamb from working in the

sale of life insurance products; he just must simply refrain from

prohibited recruitment efforts ancillary to that business, as

required by his agreement.           Finally, with regard to the public

interest,   a     permanent    injunction    would   serve   to    enforce   the

agreement, as well as discourage other agents from violating their

                                      28



   Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 28 of 35
agreements. Accordingly, the factors weigh in favor of the entry

of a permanent injunction.

      Superior Performers asks that the court extend the duration

of   the    injunction   beyond    the        expiration   date   of   the   non-

solicitation provision identified in the agreement, such that the

injunction would extend two years from the date of this opinion.

But the North Carolina authority cited does not directly support

this request. 11     Moreover, although some courts have exercised

their discretionary equitable powers to extend the duration of a

restrictive covenant, these decisions are typically made in the

context of a record that demonstrates a need for such an extension.

See, e.g., TEKsystems, Inc. v. Bolton, No. CIV.A. RDB-08-3099,

2010 WL 447782, at *9-10 (D. Md. Feb. 4, 2010) (restrictive

covenant expired prior to court’s decision); Overholt Crop Ins.

Serv. Co. v. Travis, 941 F.2d 1361, 1372 (8th Cir. 1991) (full,

unimpeded    duration    of   non-compete       was    required   to   effectuate

appropriate    transition     to   new    sales       representative);   Premier

Indus. Corp. v. Texas Indus. Fastener Co., 450 F.2d 444, 448 (5th

Cir. 1971) (requiring competitor to abide by terms of employee’s



11
  Superior Performers cites Precision Walls, 568 S.E.2d at 269, for the
proposition that “the covenant not to compete . . . automatically
extended one day for each day defendant was in violation of the
covenant.”   (Doc. 59 at 14.)     However, that proposition was not a
statement of law, but rather described an extension provision explicitly
contained in the parties’ non-compete agreement. See Precision Walls,
568 S.E.2d at 269.     It is not clear from that decision whether an
equitable extension was granted. See id.

                                         29



     Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 29 of 35
non-compete agreement beyond the time specified in the agreement

because competitor had the continual benefit of his services in

breach of the agreement for over a year); Padco Advisors, Inc. v.

Omdahl, 185 F. Supp. 2d 575, 578 (D. Md. 2002) (extending duration

of non-compete agreement to account for four-month period in which

employee    was      performing    duties      in   breach    of    his    non-compete

agreement).

      Here,    while     the    agreement      before   the    court       contains   an

extension provision, (see Doc. 36-1 at 51 ¶ 10 (“The period of

restrictions . . . contained in Paragraph 7 shall be extended by

the same period of time that the Independent Contractor is in

violation of Paragraph 7.”), Superior Performers has failed to

establish the period of time that Lamb was in violation of the

non-solicitation provision.          Thus, the grant of an extension based

upon that contractual provision lacks a factual record and might

serve to extend it unreasonably if, for example, there was a period

of   time     that    Lamb     actually   complied      with       his    obligations.

Certainly, the only definite breach that Superior Performers has

established is Lamb’s attempted recruitment of certain agents in

December 2019. What is more, the provision as written is currently

in effect and will not expire until December 2021.                       On the limited

record before the court, an extension of the restrictive period

beyond December 2021 does not appear warranted, and Superior

Performers’ request will be denied.

                                          30



     Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 30 of 35
       A permanent injunction will therefore be entered against Lamb

which prohibits him, in accordance with the provisions of the non-

solicitation clause, from (1) soliciting for the provision of

services or employment any person who, at the time of the conduct

or within the preceding 12 months, is/was an agent of Superior

Performers; (2) advising or recommending to any other person that

they employ or solicit for the provision of services any person

who, at the time of the conduct or within the preceding 12 months,

is/was an agent of Superior Performers; (3) encouraging or advising

any person who, at the time of the conduct or within the preceding

12   months,   is/was   an   agent   of    Superior   Performers   to   sever,

discontinue, or not renew any agreement or relationship with

Superior Performers; and (4) otherwise establishing or seeking to

establish any business relationship relating to the sale of life

insurance products with any person who, at the time of the conduct

or within the preceding 12 months, is/was an agent of Superior

Performers.    The permanent injunction shall be in effect until the

natural expiration of the non-solicitation provision as defined by

the agreement – namely, December 2021.

            2. Attorneys’ fees

       Superior Performers also seeks attorneys' fees and costs

incurred to enforce its agreements.           (Doc. 59 at 15.)     It argues

that an award of attorneys’ fees is permitted by North Carolina

law.

                                      31



     Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 31 of 35
      Under North Carolina law, “a successful litigant may not

recover    attorney's     fees,   whether    as    costs   or    as   an    item    of

damages,” even if provided by contract, “unless such a recovery is

expressly authorized by statute.”             Stillwell Enters., Inc., v.

Interstate Equip. Co., 266 S.E.2d 812, 814 (N.C. 1980).                            “No

express statutory authority permits an award of attorney's fees in

[a] breach of contract case,” Parker Excavating, Inc. v. JOMCO

Contracting, LLC, No. 1:19-CV-00062-MR, 2020 WL 1821059, at *3

(W.D.N.C. Apr. 10, 2020) (quoting Lee Cycle Ctr., Inc. v. Wilson

Cycle Ctr., Inc., 545 S.E.2d 745, 752 (N.C. App. Ct. 2001)), and

Superior    Performers     does   not    otherwise    point      to   a    statutory

authority that would permit a recovery of attorneys’ fees in

relation    to   its    breach    of    contract    action. 12        Accordingly,

attorneys’ fees cannot be rendered on this claim.

            3. Entry of judgment

      “Federal Rule of Civil Procedure 54(b) allows a district court

dealing with multiple claims or multiple parties to direct the

entry of final judgment as to fewer than all of the claims or

parties. . . .”        Curtiss–Wright Corp. v. Gen. Elec. Co., 446 U.S.

1, 3 (1980).     In order to enter judgment pursuant to Rule 54(b),

“[f]irst, the district court must determine whether the judgment



12
  Although Superior Performers relies upon N.C. Gen. Stat. § 75-16.1 to
support an award of attorneys’ fees, this statute applies to claims made
under the UDTPA.   Because default judgment on this claim was denied,
this statute is inapposite.

                                        32



     Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 32 of 35
is final.”     Braswell Shipyards, Inc. v. Beazer E., Inc., 2 F.3d

1331, 1335 (4th Cir.1993).          “[A] judgment must be final in the

sense that it is an ultimate disposition of an individual claim

entered in the course of a multiple claims action.”         Id. (internal

citation and quotation marks omitted). “Second, the district court

must determine whether there is no just reason for the delay in

the entry of judgment.”       Id.   In determining whether there are no

just reasons to delay, “a district court must take into account

judicial     administrative    interests   as   well   as   the   equities

involved.”    Curtiss–Wright, 446 U.S. at 8.     The Fourth Circuit has

counseled courts to take into account the following factors, where

applicable:

     (1) the relationship between the adjudicated and
     unadjudicated claims; (2) the possibility that the need
     for review might or might not be mooted by future
     developments in the district court; (3) the possibility
     that the reviewing court might be obliged to consider
     the same issue a second time; (4) the presence or absence
     of a claim or counterclaim which could result in a set-
     off against the judgment sought to be made final; [and]
     (5) miscellaneous factors such as delay, economic and
     solvency considerations, shortening the time of trial,
     frivolity of competing claims, expense, and the like.

Braswell, 2 F.3d at 1335-36.

     Here, entry of default against Lamb on Superior Performers’

breach of contract claim constitutes a final judgment against him.

Further, as Lamb’s liability on this claim will be fully decided

upon entry of default judgment, there is no just reason to delay

entry of judgment.      At this point, Lamb has twice had default

                                      33



   Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 33 of 35
entered against him on this claim, and he has made no response to

Superior Performers’ current motion for default judgment against

him.    The breach of contract claim is logically separate from

Superior   Performers’   remaining    claims   against   Lamb    and   other

Defendants, and therefore does not present a risk of inconsistent

judgments.   This risk is further belied by the fact that all other

Defendants are currently in default and are not actively defending

against Superior Performers’ claims.       As such, entry of judgment

pursuant to Rule 54(b) is proper here.

III. CONCLUSION

       For the reasons stated,

       IT IS THEREFORE ORDERED that the motion for default judgment

is GRANTED IN PART and DENIED IN PART as follows:        Default judgment

is GRANTED in relation to Superior Performers’ claim for breach of

contract against Lamb and is otherwise DENIED.

       IT IS FURTHER ORDERED that Lamb is PERMANENTLY ENJOINED from

further breaches of the non-solicitation clause of his agreement

with Superior Performers, effective until the natural expiration

of the non-solicitation clause on December 19, 2021.            Pursuant to

this injunction, Lamb is hereby prohibited from:

        (1) soliciting for the provision of services or employment

any person who, at the time of the conduct or within the preceding

12 months, is/was an agent of Superior Performers;



                                     34



   Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 34 of 35
     (2) advising or recommending to any other person that they

employ or solicit for the provision of services any person who, at

the time of the conduct or within the preceding 12 months, is/was

an agent of Superior Performers;

     (3) encouraging or advising any person who, at the time of

the conduct or within the preceding 12 months, is/was an agent of

Superior   Performers   to   sever,    discontinue,       or   not   renew   any

agreement or relationship with Superior Performers; and

     (4)   otherwise    establishing       or   seeking   to   establish     any

business relationship relating to the sale of life insurance

products with any person who, at the time of the conduct or within

the 12 preceding months, is/was an agent of Superior Performers.

     A judgment against Defendant Lamb in conformance with this

Order will be issued.



                                              /s/   Thomas D. Schroeder
                                           United States District Judge

May 27, 2021




                                      35



   Case 1:20-cv-00123-TDS-LPA Document 61 Filed 05/27/21 Page 35 of 35
